DETAILED ACTION/ 
This Office Action is in response to the applicant’s amendments filed on 08 August 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the HARQ codebook indicating a bit pattern of the acknowledgement information, the bit pattern having a plurality of subpatterns, each subpattern being associated to a different subdivision of a reception time interval to which the acknowledgement information pertains, and each subpattern having a predetermined number of bits of acknowledgement information associated to subject transmissions of the subdivision, a size of at least one subpattern of the plurality of patterns being configured semi- statically, and a delay time as recited in independent claims 1-4 and 10.
With regards to claims 1-4 and 10, the closest prior art reference of record, Lei et al. (US Publication 2021/0226740), discloses determining a dynamic HARQ-ACK codebook for includes receiving a plurality of downlink (DL) transmissions, wherein each DL transmission has an associated first signal indicating whether the DL transmission is a last transmission of the plurality of DL transmissions
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472   

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472